Citation Nr: 1740764	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-00 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984, and from February 1989 to June 1991, with additional reserve service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in June 2015; the transcript is of record.

At the Board hearing, it was indicated that the Veteran's appointed attorney had retired.  See 06/19/2015 VBMS entry, Hearing Testimony at 2.  The Veteran has not appointed another representative or attorney.

This matter was remanded in October 2015 and December 2016.


FINDING OF FACT

The weight of the evidence is against a finding that CAD was manifested during service, within a year of separation from service, or is due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for CAD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Board finds that all notification and development action needed to arrive at a decision on the above two claims has been accomplished.  Through notice letters dated February 2011, the RO notified the Veteran of the information and evidence needed to substantiate his claim and of VA's duty to assist in developing his claim.  This letter satisfied the requirements of the VCAA, and no additional notice is required. 

All necessary development has been accomplished, to include substantial compliance with the Board Remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see Bernard v. Brown, 4 Vet. App. 384 (1993).  The virtual folder contains the Veteran's service treatment records, VA treatment records, records from the Social Security Administration (SSA), private treatment records and lay statements and testimony from the Veteran.  The Board has perused the medical and lay records and testimony for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  In January 2016, the Veteran was requested to submit a statement from Dr. R. or his current VA physician, Dr. G. regarding the etiology of his CAD but such was not received.

The Veteran was afforded VA examinations and addendum opinions were proffered regarding his service connection claim which are discussed in detail below.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination for the pending claim has been met.  38 C.F.R. § 3.159 (c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's Board hearing, the undersigned identified the issue on appeal and asked the Veteran about the treatment received for his condition to ensure that all relevant treatment records were obtained.  Also, the Veteran provided testimony as to his in-service symptoms and exposures, and his assertions regarding his service-connected disabilities.  Moreover, as a result of his testimony, the issue was remanded to assess the nature and etiology of his claimed condition.  The Veteran has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The second and third elements of service connection may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998) (overruled on other grounds).

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as cardiovascular-renal disease, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

The Veteran here has claimed entitlement to service connection for CAD on the basis that such condition is due to or aggravated by his service-connected PTSD (70 percent from 01/26/2007) and COPD (0 percent from 11/18/2009).  06/19/2015 Hearing Testimony.  Specifically, the Veteran asserts that he suffered a heart attack and has coronary artery disease due to his service-connected PTSD. He asserts that his now-retired VA physician, Dr. R., told him that he had a heart attack due to his PTSD.  Id. at 8.  As detailed, the Veteran was requested to submit a statement from Dr. R. or his current VA physician, Dr. G.; but no statement was received.

The Board notes that there is no assertion from the Veteran that his CAD is directly due to service, and service treatment records are negative for any complaints or diagnoses related to CAD.  See 07/02/2014 STR-Medical.  As will be detailed below, CAD was diagnosed in 2009, thus approximately 18 years after separation from active service.

In February 2016, the Veteran underwent a VA examination.  It was noted that he  experienced shoulder, neck, and left-sided back pain in November 2009.  He was diagnosed in November 2009 as having a NSTMI.  He underwent a cardiac catherization with placement of three stents, two being in one artery.  He had no knowledge of a heart condition prior to that date.  The Veteran reported that prior to the heart attack his PTSD had worsened.  He stated his belief that his stress and depression may have initiated the myocardial infarction.  

The examiner opined that his claimed condition was not as least as likely as not due to service as the Veteran's myocardial infarction occurred six and a half years after his last term of service.  The examiner stated that there was no event in either term of service to link with causality of the infarction in 2009.  The examiner opined that the condition is less likely than not proximately due to or the result of his PTSD.  The examiner stated that the Veteran is concerned that PTSD may have caused the myocardial infarction.  The examiner cited to a medical reference source which stated the following:  Trauma exposure and PTSD have been associated with physical illness.  In a population-based study of 3,171 community respondents, PTSD was associated with increased risk for angina (odds ratio 2.4, 95 percent CI 1.3-4.5), heart failure (odds ratio 3.4, 95 percent CI 1.9-6.0), bronchitis, asthma, liver, and peripheral artery disease (odds ratio range = 2.5, 3.1) after adjusting for sociodemographic factors, smoking, body mass index, blood pressure, depression, and alcohol use disorders.  Therefore, while the Veteran may have been at increased risk for a cardiac event in the presence of his PTSD, there is insufficient evidence to definitively state that his particular infarction was caused by his PTSD.  The examiner concluded that it is less likely as not that the PTSD caused the infarction.  

In January 2017 addendum opinion, the same VA examiner noted that service connection had been established for COPD.  The examiner explained that ischemic heart disease is primarily due to occlusive disease in the coronary arteries.  The examiner stated that the Veteran's smoking may have played a role in causing occlusive coronary and ischemic heart disease, but COPD cannot be considered a cause of the Veteran's ischemic heart disease.  Genetic and lipid factors would be a much stronger link.  With regard to aggravation, the examiner noted that the Veteran experienced an acute myocardial infarction in November 2009, and three coronary stents were placed at that time.  Review of the VBMS record did not document any additional cardiac events.  The examiner concluded that there has been no aggravation of the cardiac condition following the single event in 2009, either by PTSD or COPD.

The Board finds that the opinions of the VA examiner are probative, as they were based on a review of the evidence and clear rationales are provided in support of the conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Based on the examiner's opinions, the Board cannot reach a finding that the Veteran has CAD that is due to or aggravated by a service-connected disability.  

The Board has given consideration to the Veteran's assertion that his treating physician told him that he had a heart attack due to his PTSD.  The Veteran, however, did not provide a medical statement from his physician to this effect, despite being given time to do so.  While the Veteran would be competent to provide a contemporaneous medical diagnosis, a layman's account of what a doctor purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to hold any probative value.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between his current CAD and a service-connected disability to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, while the Veteran is competent to describe his heart attack and symptomatology experienced, the Board accords his statements regarding the etiology of his CAD little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The Veteran has only offered conclusory statements regarding the relationship between his CAD and service-connected PTSD and COPD.  In contrast, the April 2016 VA examiner took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  The medical examination report and addendum report contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the April 2016 VA examiner's opinion.

The Board notes that CAD is a chronic disease subject to special presumptive provisions under 38 C.F.R. §§ 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  As noted, CAD was diagnosed in 2009, thus decades after separation from service.  The evidence of record does not support a finding that CAD was shown within a year of separation from service.  As a chronic disease under 38 C.F.R. § 3.309(a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in the present case the Veteran has not asserted a continuity of CAD dating back to service.  Rather he asserts that his condition is due to a service-connected disability.  Thus, the evidence weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here. 

In conclusion, the most probative evidence is against a link between the claimed CAD and a service-connected disability.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for CAD is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


